                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

FLOYD JOHNSON,                                                                 PLAINTIFF
ADC #077727

v.                         CASE NO. 2:18-CV-00123 BSM

HUNTER ETHERDGE, et al.                                                    DEFENDANTS

                                         ORDER

      After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

partial recommended disposition [Doc. No. 84] is adopted, and defendant Etherdge is

dismissed without prejudice.

      IT IS SO ORDERED this 18th day of September 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
